



Exhibit 10.2
PDL BIOPHARMA, INC.
2020 Annual Bonus Plan


This 2020 Annual Bonus Plan (the “Plan”) is intended to enhance stockholder
value by promoting a connection between the performance of PDL BioPharma, Inc.
(the “Company”) and the compensation of personnel of the Company and to promote
retention of high performing personnel.
 
1.All employees of the Company working 30 hours per week or more (each, a
“Participant”) are eligible to receive annual bonuses for 2020 according to this
Plan. The Plan will be administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”). The Committee shall have all
powers and discretion necessary to administer the Plan, to determine awards and
to control its operation and may delegate responsibilities to Company officers
as it deems appropriate.
2.The determination of the amount of payments under the plan shall be based on
the performance of the 2020 Corporate Goals as well as the other factors set
forth in this Section 3. Company performance shall be determined by the
Committee based on the Company’s ability to accomplish corporate goals (“2020
Corporate Goals”) as approved by the Committee and the Board of Directors and
set forth in Exhibit A(i). The Committee may adjust or modify the 2020 Corporate
Goals to reflect changes in the Company’s objectives.
The Committee shall have the sole discretion to increase, reduce or eliminate an
award otherwise payable to any Participant based on such objective or subjective
determinations as the Committee determines appropriate
3.To be eligible for a bonus, a Participant must be on payroll prior to October
1, 2020. A Participant hired after April 1, 2020, shall be eligible for a
pro-rated bonus. If a Participant is terminated without Cause (as defined in the
Company’s severance plan) or leaves for Good Reason (as defined in the Company’s
severance plan), such Participant shall remain eligible to receive a portion of
the bonus, pro-rated for the number of days in the year in which such
Participant was employed by the Company.
4.A Participant who has taken an approved leave of absence pursuant to the
Company’s policies during 2020 shall receive a pro-rated bonus, at the
Compensation Committee's discretion.
5.The amount of a Participant’s bonus is based on a target percentage of such
Participant’s annual base salary effective for the 2020 calendar year. The
target percentage for executives has been determined by the Committee and for
employees has been determined by the manager at the beginning of the Plan Year.
The target percentage shall then be adjusted based on the level of attainment of
2020 Corporate Goals over the course of the Plan Year to arrive at a final
performance percentage. For each person, the target percentage is set forth as
Exhibit B.
6.The Company performance percentage may exceed 100% in the event the Company
exceeds specified Corporate Goals, provided that such percentage may not exceed
150%; provided, further, that, for the avoidance of doubt, the stretch goals set
forth in Exhibit A(ii) shall be calculated exclusive of such percentage. All
determinations and decisions made by the Committee shall be final, conclusive
and binding on all persons and shall be given the maximum deference permitted by
law.
7.This Plan is effective for the Company’s 2020 calendar year beginning January
1, 2020, through December 31, 2020 (the “Plan Year”), and will expire
automatically on December 31, 2020. Bonus payments will be made no later than
February 15th, 2021.
8.The Company shall withhold all applicable taxes from any bonus payment,
including any federal, state and local taxes.
9.Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment or service at any time, with
or without cause. Nothing in these guidelines should be construed as an
employment agreement or an entitlement to any Participant for any incentive
payment hereunder.
10.This Plan and all awards shall be construed in accordance with and governed
by the laws of the State of Nevada, without regard to its conflict of law
provisions.
11.Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.



